Cole, J.
It was practically admitted on both sides, on the argument, that the plat or diagram offered in evidence was not properly certified and acknowledged so as to entitle it to be recorded. It did not, therefore, operate as a grant of the strip of land in controversy to the public for a public street. Upon that point there would seem to be no room for doubt. It appears that the plat was introduced in evidence by the plaintiffs without objection, for the purpose of showing the location of the land mentioned in the complaint and described in the deed from Snell and wife to them. They claim title under that conveyance. The deed refers to this plat for a description of the land, and the plat could undoubtedly be resorted to for the purpose of identifying the premises conveyed. For, says Dixon, C. J., in Coats v. Taft, 12 Wis., 389-391, “ We do not understand the law to require that a deed should on its face ascertain the limits or quantity of the estate, or the particular property conveyed; but it will be sufficient if it refers to certain known objects or things, and provides definite means by which the same may be readily ascertained and known.” This rule has been recognized in other cases ivhich have come before the court. Benedict v. Horner, 13 Wis., 257; Simmons v. Johnson, 14 id., 524. Now, upon referring to the plat, the strip of land conveyed is readily ascertained, as much so as though it had been described in the deed itself by courses and distances corresponding to the lines of the lots and blocks. So there was no difficulty, by the aid of the plat, in identifying the premises conveyed, and which the plaintiffs claimed. In fact it appears that not only the strip in dispute had been ascertained by actual survey, but likewise the boundaries of the adjoining lots and blocks were known.
By previous deeds, under which the defendants claim title to the strip in dispute, Snell and wife had conveyed all of *228blocks three and four in Snell’s addition to the city of Water-town. On referring to the plat, it appears that block three is represented as containing 21.19 acres, and the lots in that block are represented as being ten chains in length and five chains in width, except one. In ordei’, however, to make the block ten chains in width, and make it contain the requisite number of acres, it is necessary to extend the measurement to the center of the strip east. It is insisted that this should be done, and that in no other way can the intention of the original grantor be carried out. For, it is said, it is unreasonable to presume that he intended, after conveying away the blocks as he did, to reserve a narrow strip of land between them. There is doubtless force in that view, but it is entirely overcome by the consideration that the original stakes at the corners of the blocks are still standing in their proper positions, or can be established. These stakes or fixed monuments, showing the boundaries of the lots and blocks conveyed, by Snell, must govern. Vroman v. Dewey, 23 Wis., 530; Marsh c. Mitchell, 25 id., 706. This is a settled principle in the construction of conveyances, where an uncertainty arises as to the land conveyed, if or was it competent to destroy the effect of these monuments by any parol evidence, as it was attempted to do by the various offers made on the trial. They must control as between the defendant and purchasers. This being the case, it follows that there was no error in excluding the testimony offered on the part of the defendants to show the quantity of land contained in blocks three and four, and the distances or width of the blocks.
By the Oowt. — The judgment of the circuit court is affirmed. !